Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-10 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2019 was filed after the mailing date of the application on 2/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walley (US Patent Pub. 2015/0134954).


As per claims 1 and 9:  A method of filtering content requested by a specific application in an Internet of things (IoT) terminal including a storage unit storing pieces of content, a processor executing a plurality of applications, and a communication unit transmitting, to an external device, the content requested by the specific application among the pieces of content according to control by the processor, the method comprising (See Abstract):	
generating, by the processor, content management data prescribing a mapping relationship between the pieces of content, a kind of a network, and the plurality of applications and storing the content management data in a content management data storage unit, based on a user input, the content management data prescribing a security policy associated with external transmission of the pieces of content (Paragraph 64; The memory 450 comprises suitable logic, circuitry, and/or code that can enable storage of various types of information such as received data, generated data, code, and/or configuration information); and
when an external transmission request message corresponding to specific content of the pieces of content is received from the specific application, determining, by the processor, whether to allow external transmission of the specific content in response Paragraph 40;the security and/or privacy of any application and/or communication may be dependent on the location of all of the devices and/or sensors involved in the application and/or communication, e.g. not only the end-user device. A device in an IOT network can be configured to allow the privacy and security policy for an application to be set based on the collective locations of all of the devices and/or sensors in the IOT network that are utilized by the application, e.g. sensors from which data is retrieved, network devices that are in the communication path, etc. Furthermore, the device can allow a user to limit the privacy changes to the device based upon the location of the device in the IOT network).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433